PER CURIAM.
We have examined and considered the record in this case in the light of briefs •filed and have also, pursuant to subpara-graph (2) of Section 924.32, Florida Statutes 1951, F.S.A., reviewed the evidence to determine if the interests of justice require a new trial, with the result that we find no reversible error is made to appear and the evidence does not reveal that the ends of justice require a new trial to be awarded.
*771Affirmed upon authority of Sims v. State, 59 Fla. 38, 52 So. 198.
ROBERTS, C. J., and TERRELL, THOMAS, SEBRING, HOBSON, MATHEWS and DREW, JJ., concur.